Dissenting Opinion by
Wright, J.:
The question whether a verdict is excessive is primarily for the court below, and its determination thereof will not be reversed on appeal except for manifest abuse of discretion: Nalevanko v. Marie, 328 Pa. 586, 195 A. 49. And see Stark v. Lehigh Foundries, 388 Pa. 1, 130 A. 2d 123; Bochar v. J. B. Martin Motors, 374 Pa. 240, 97 A. 2d 813; Petrie v. Kaufman & Baer Co., 291 Pa. 211, 139 A. 878; Duaine v. Gulf Refining Co., 285 Pa. 81, 131 A. 654; Ruby v. Pa. R. R. Co., 61 York L. R. 17. In the case at bar the verdict was reduced to $5000.00 by a court en bane consisting of Judge Lewis, the trial judge, and Judges Soffel and Smart. I cannot agree that we should disturb their considered judgment. This record discloses no abuse of discretion. The case of Brown v. Paxton, 332 Pa. 260, 2 A. 2d 729, most strongly relied upon by the majority, was decided in 1938, when dollars were worth considerably more than they are today.